--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9


PURCHASE AGREEMENT
 


 
among
 


 
VESTIN REALTY MORTGAGE II, INC.,
 


 


 


 
VESTIN II CAPITAL TRUST I
 


 


 


 
and
 


 


 
BEAR, STEARNS & CO. INC.
 


 
________________
 


 


 
Dated as of June 22, 2007
 


 
________________
 


 



 
 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT
 
(U.S. $28,125,000 Trust Preferred Securities)
 
THIS PURCHASE AGREEMENT, dated as of June 22, 2007 (this “Purchase Agreement”),
is entered into among Vestin Realty Mortgage II, Inc., a Maryland corporation
(the “Company”), and Vestin II Capital Trust I, a Delaware statutory trust (the
“Trust”, and together with the Company, the “Sellers”), and Bear, Stearns & Co.
Inc. or its assignee (together with its successors and assigns, the
“Purchaser”).
 
WITNESSETH:
 
WHEREAS, the Trust proposes to issue and sell to the Purchaser 28,125 Floating
Rate Preferred Securities of the Trust, having a stated liquidation amount of
U.S. $1,000 per security, bearing a fixed rate of 8.75% per annum through the
interest payment date in July 2012 and a variable rate, reset quarterly, equal
to LIBOR (as defined in the Indenture (as defined below)) plus 3.50% thereafter
(the “Preferred Securities”);
 
WHEREAS, the proceeds from the sale of the Preferred Securities will be combined
with proceeds from the sale by the Trust to the Company of its common securities
(the “Common Securities”), and will be used by the Trust to purchase
Twenty-Eight Million One Hundred Seventy-One Thousand Eight Hundred Seventy-Five
Dollars (U.S. $28,171,875) in principal amount of the unsecured junior
subordinated notes due 2020 of the Company, bearing a fixed rate of 8.75% per
annum through the interest payment date in July 2012 and a variable rate, reset
quarterly, equal to LIBOR plus 3.50% thereafter (the “Junior Subordinated
Notes”);
 
WHEREAS, the Preferred Securities and the Common Securities for the Trust will
be issued pursuant to the Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of the Closing Date, among the Company, as depositor, The
Bank of New York Trust Company, National Association, a national banking
association (“BONY, N.A.”), as property trustee (in such capacity, the “Property
Trustee”), The Bank of New York (Delaware), a national banking association, as
Delaware trustee (in such capacity, the “Delaware Trustee”), the Administrative
Trustees named therein (in such capacities, the “Administrative Trustees”) and
the holders from time to time of undivided beneficial interests in the assets of
the Trust; and
 
WHEREAS, the Junior Subordinated Notes will be issued pursuant to a Junior
Subordinated Indenture, dated as of the Closing Date (the “Indenture”), between
the Company and BONY, N.A., as indenture trustee (in such capacity, the
“Indenture Trustee”).
 
NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:
 
1.  Definitions.  The Preferred Securities, the Common Securities and the Junior
Subordinated Notes are collectively referred to herein as the “Securities.” This
Purchase Agreement, the Indenture, the Trust Agreement and the Securities are
collectively referred to herein as the “Operative Documents.” All other
capitalized terms used but not defined in this Purchase Agreement shall have the
respective meanings ascribed thereto in the Indenture.
 
2.  Purchase and Sale of the Preferred Securities.
 
(a)  The Sellers agree to sell to the Purchaser, and the Purchaser agrees to
purchase from the Sellers the Preferred Securities for an aggregate amount (the
“Purchase Price”) equal to Twenty-Eight Million One Hundred Twenty-Five Thousand
Dollars (U.S. $28,125,000).  The Purchaser shall be responsible for the rating
agency costs and expenses.  The Sellers shall use the Purchase Price, together
with the proceeds from the sale of the Common Securities, to purchase the Junior
Subordinated Notes.
 
(b)  Delivery or transfer of, and payment for, the Preferred Securities shall be
made at 11:00 a.m. New York time, on June 22, 2007 or such later date (not later
than July 22, 2007) as the parties may designate (such date and time of delivery
and payment for the Preferred Securities being herein called the “Closing
Date”).  The Preferred Securities shall be transferred and delivered to the
Purchaser in exchange for the payment of the Purchase Price to the Sellers made
by wire transfer in immediately available funds on the Closing Date to a U.S.
account designated in writing by the Company at least two Business Days prior to
the Closing Date.
 
(c)  Delivery of the Preferred Securities shall be made at such location, and in
such names and denominations, as the Purchaser shall designate at least two
Business Days in advance of the Closing Date.  The Company and the Trust agree
to have the Preferred Securities available for inspection and review by the
Purchaser in New York, New York, not later than 2:00 p.m. New York time on the
Business Day prior to the Closing Date.  The closing for the purchase and sale
of the Preferred Securities shall occur at the offices of Thelen Reid Brown
Raysman & Steiner LLP, 875 Third Avenue, New York, New York 10022, or such other
place as the parties hereto shall agree.
 
3.  Conditions.  The obligations of the parties under this Purchase Agreement
are subject to the following conditions:
 
(a)  The representations and warranties contained herein shall be accurate as of
the date of delivery of the Preferred Securities.
 
(b)  Reserved.
 
(c)  (i) Morrison & Foerster LLP, counsel for the Company and the Trust, shall
have delivered an opinion, dated the Closing Date, addressed to the Purchaser
and BONY, N.A., in substantially the form set out in Annex A-I-A hereto, (ii)
TaxGroup Partners  (“TaxGroup”), external tax service provider for the Company,
shall have delivered an opinion, dated the Closing Date, addressed to the
Purchaser and BONY, N.A., in substantially the form set out in Annex A-I-B
hereto, and (iii) and the Company shall have furnished to the Purchaser a
certificate signed by the Company’s Chief Executive Officer, President, an
Executive Vice President, Chief Financial Officer, Treasurer or Assistant
Treasurer, dated the Closing Date, addressed to the Purchaser, in substantially
the form set out in Annex A-II hereto.  In rendering its opinions, Morrison &
Foerster LLP and TaxGroup may rely as to factual matters upon certificates or
other documents furnished by officers, directors and trustees of the Company and
the Trust and by government officials (provided, however, that copies of any
such certificates or documents are delivered to the Purchaser) and by and upon
such other documents as such counsel may, in its reasonable opinion, deem
appropriate as a basis for the Company Counsel’s opinion.  The Company Counsel
may specify the jurisdictions in which it is admitted to practice and that it is
not admitted to practice in any other jurisdiction and is not an expert in the
law of any other jurisdiction.  Such Company Counsel Opinion shall not state
that it is to be governed or qualified by, or that it is otherwise subject to,
any treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).
 
(d)  The Purchaser shall have been furnished the opinion of Thelen Reid Brown
Raysman & Steiner LLP, dated the Closing Date, addressed to the Purchaser and
BONY, N.A., in substantially the form set out in Annex B hereto.
 
(e)  The Purchaser shall have received the opinion of Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, dated the Closing Date,
addressed to the Purchaser, BONY, N.A., the Delaware Trustee and the Company, in
substantially the form set out in Annex C hereto.
 
(f)  The Purchaser shall have received the opinion of Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, dated the Closing Date,
addressed to the Purchaser and BONY, N.A., in substantially the form set out in
Annex D hereto.
 
(g)  The Purchaser shall have received the opinion of Gardere Wynne Sewell LLP,
special counsel for the Property Trustee and the Indenture Trustee, dated the
Closing Date, addressed to the Purchaser, in substantially the form set out in
Annex E hereto.
 
(h)  The Company shall have furnished to the Purchaser a certificate of the
Company, signed by the Chief Executive Officer, President or an Executive Vice
President, and Chief Financial Officer, Treasurer or Assistant Treasurer of the
Company, and the Trust shall have furnished to the Purchaser a certificate of
the Trust, signed by an Administrative Trustee of the Trust, in each case dated
the Closing Date, and, in the case of the Company, as to (i) and (ii) below and,
in the case of the Trust, as to (i) below:
 
(i)  the representations and warranties in this Purchase Agreement are true and
correct as of the Closing Date with the same effect as if made on the Closing
Date, and the Company and the Trust have complied with all the agreements and
satisfied all the conditions on either of their part to be performed or
satisfied pursuant to the Operative Documents at or prior to the Closing Date;
and
 
(ii)  since the date of the Interim Financial Statements (as defined below),
there has been no material adverse change in the condition (financial or other),
earnings, business or assets of the Company and its subsidiaries, whether or not
arising from transactions occurring in the ordinary course of business (a
“Material Adverse Change”).
 
(i)  Subsequent to the execution of this Purchase Agreement, there shall not
have been any change, or any development involving a prospective change, in or
affecting the condition (financial or other), earnings, business or assets of
the Company and its subsidiaries, whether or not occurring in the ordinary
course of business, the effect of which is, in the Purchaser’s reasonable
judgment, so material and adverse as to make it impractical or inadvisable to
proceed with the purchase of the Preferred Securities.
 
(j)  Prior to the Closing Date, the Company and the Trust shall have furnished
to the Purchaser and its counsel such further information, certificates and
documents as the Purchaser or its counsel may reasonably request.
 
If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Purchase Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Purchase Agreement shall not be reasonably satisfactory in form and substance to
the Purchaser or its counsel, this Purchase Agreement and all the Purchaser’s
obligations hereunder may be canceled on, or at any time prior to, the Closing
Date by the Purchaser.  Reasonable notice of such cancellation shall be given to
the Company and the Trust in writing or by telephone or facsimile confirmed in
writing.
 
Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Purchaser or the Purchaser’s counsel in connection
with the Operative Documents and the transactions contemplated hereby and
thereby shall be deemed to be a representation and warranty of the Trust and/or
the Company, as the case may be, and not by such trustee or officer in any
individual capacity.
 
4.  Representations and Warranties of the Company and the Trust.  The Company
and the Trust jointly and severally represent and warrant to, and agree with the
Purchaser, as follows:
 
(a)  Neither the Company nor the Trust, nor any of their respective “Affiliates”
(as defined in Rule 501(b) of Regulation D (“Regulation D”) under the Securities
Act (as defined below)), nor any person acting on its or their behalf, has,
directly or indirectly, made offers or sales of any security, or solicited
offers to buy any security, under circumstances that would require the
registration of any of the Securities under the Securities Act of 1933, as
amended (the “Securities Act”).
 
(b)  Neither the Company nor the Trust, nor any of their respective Affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities.
 
(c)  The Securities (i) are not and have not been listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or quoted on a U.S. automated
inter-dealer quotation system and (ii) are not of an open-end investment
company, unit investment trust or face-amount certificate company that are, or
are required to be, registered under Section 8 of the Investment Company Act of
1940, as amended (the “Investment Company Act”), and the Securities otherwise
satisfy the eligibility requirements of Rule 144A(d)(3) promulgated pursuant to
the Securities Act (“Rule 144A(d)(3)”).
 
(d)  Neither the Company nor the Trust, nor any of their respective Affiliates,
nor any person acting on its or their behalf, has engaged, or will engage, in
any “directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.
 
(e)  Neither the Company nor the Trust is, and, immediately following
consummation of the transactions contemplated hereby and the application of the
net proceeds therefrom, will not be, an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
Section 3(a) of the Investment Company Act.
 
(f)  Neither the Company nor the Trust has paid or agreed to pay to any person
any compensation for soliciting another to purchase any of the Securities,
except for the preferred securities commission and/or the sales commission the
Company has agreed to pay to Taberna Securities, LLC (or to the Company’s
introducing agent on behalf of Taberna Securities, LLC) pursuant to the letter
agreement between the Company and Taberna Securities, LLC, dated May 15, 2007.
 
(g)  The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. § 3801, et
seq. (the “StatutoryTrust Act”) with all requisite power and authority to own
property and to conduct the business it transacts and proposes to transact and
to enter into and perform its obligations under the Operative Documents to which
it is a party.  The Trust is duly qualified to transact business as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is necessary, except where the failure to so qualify or be in good standing
would not have a material adverse effect on the condition (financial or
otherwise), earnings, business, liabilities or assets (taken as a whole) or
business prospects of the Company and its subsidiaries taken as a whole, whether
or not occurring in the ordinary course of business (a “Material Adverse
Effect”).  The Trust is not a party to or otherwise bound by any agreement other
than the Operative Documents.  The Trust is and will be, under current law,
classified for federal income tax purposes as a grantor trust and not as an
association or publicly traded partnership taxable as a corporation.
 
(h)  The Trust Agreement has been duly authorized by the Company and, on the
Closing Date specified in Section 2(b) hereof, will have been duly executed and
delivered by the Company and the Administrative Trustees of the Trust, and,
assuming due authorization, execution and delivery by the Property Trustee and
the Delaware Trustee, will be a legal, valid and binding obligation of the
Company and the Administrative Trustees, enforceable against them in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.  Each
of the Administrative Trustees of the Trust is an employee of the Company and
has been duly authorized by the Company to execute and deliver the Trust
Agreement.
 
(i)  The Indenture has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company, and, assuming
due authorization, execution and delivery by the Indenture Trustee, will be a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.
 
(j)  The Preferred Securities and the Common Securities have been duly
authorized by the Trust and, when issued and delivered against payment therefor
on the Closing Date in accordance with this Purchase Agreement, in the case of
the Preferred Securities, and in accordance with the Common Securities
Subscription Agreement, in the case of the Common Securities, will be validly
issued, fully paid and non-assessable and will represent undivided beneficial
interests in the assets of the Trust entitled to the benefits of the Trust
Agreement, enforceable against the Trust in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and to general principles of equity.  The issuance of the
Securities is not subject to any preemptive or other similar rights.  On the
Closing Date, all of the issued and outstanding Common Securities will be
directly owned by the Company free and clear of any pledge, security interest,
claim, lien or other encumbrance of any kind (each, a “Lien”).
 
(k)  The Junior Subordinated Notes have been duly authorized by the Company and,
on the Closing Date, will have been duly executed and delivered to the Indenture
Trustee for authentication in accordance with the Indenture and, when
authenticated in the manner provided for in the Indenture and delivered to the
Trust against payment therefor in accordance with that certain Junior
Subordinated Note Purchase Agreement of even date herewith between the Company
and the Trust (the “Junior Subordinated Note Purchase Agreement”), will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture, enforceable against the Company in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.
 
(l)  This Purchase Agreement has been duly authorized, executed and delivered by
the Company and the Trust.
 
(m)  Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, nor the execution and delivery of and
compliance with the Operative Documents by the Company or the Trust, nor the
consummation of the transactions contemplated herein or therein, (i) will
conflict with or constitute a violation or breach of the Trust Agreement or the
charter or bylaws or similar organizational documents of the Company or any
subsidiary of the Company or any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, governmental authority,
agency or instrumentality or court, domestic or foreign, having jurisdiction
over the Trust or the Company or any of their respective subsidiaries or their
respective properties or assets (collectively, the “Governmental Entities”),
(ii) will conflict with or constitute a violation or breach of, or a default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any Lien upon any property or assets of the Trust, the Company or
any of the Company’s subsidiaries pursuant to any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument to which (A) the
Trust, the Company or any of its subsidiaries is a party or by which it or any
of them may be bound, or (B) any of the property or assets of any of them is
subject, or any judgment, order or decree of any court, Governmental Entity or
arbitrator, except, in the case of this clause (ii), for such conflicts,
breaches, violations, defaults, Repayment Events (as defined below) or Liens
which (X) would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents and (Y)
would not, singly or in the aggregate, have a Material Adverse Effect or (iii)
require the consent, approval, authorization or order of any court or
Governmental Entity.  As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Trust or the Company or any of their respective subsidiaries prior to its
scheduled maturity.
 
(n)  The Company has been duly and properly incorporated and is validly existing
as a corporation in good standing under the laws of Maryland, with all requisite
corporate power and authority to own, lease and operate its properties and
conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing in each jurisdiction
where the nature of its activities requires such qualification, except where the
failure of the Company to be so qualified would not, singly or in the aggregate,
have a Material Adverse Effect.
 
(o)  The Company has no Subsidiaries that are material to its business,
financial condition or earnings other than those Subsidiaries listed in Schedule
1 attached hereto (which Schedule 1 includes each of the Company’s “significant
subsidiaries” as defined in Securities and Exchange Commission Regulation S-X)
(collectively, the “Significant Subsidiaries”). Each Significant Subsidiary is a
corporation, partnership or limited liability company duly and properly
incorporated or organized or formed, as the case may be, validly existing and in
good standing under the laws of the jurisdiction in which it is chartered or
organized or formed, with all requisite corporate, partnership or limited
liability company, as the case may be, power and authority to own, lease and
operate its properties and conduct the business it transacts and proposes to
transact.  Each Significant Subsidiary is duly qualified to transact business as
a foreign corporation, partnership or limited liability company, as applicable,
and is in good standing in each jurisdiction where the nature of its activities
requires such qualification, except where the failure to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.  No Significant
Subsidiary of the Company (other than a taxable REIT subsidiary, if any) is
currently prohibited, directly or indirectly, under any agreement or other
instrument, other than as required by applicable law, to which it is a party or
is subject, from paying any dividends to the Company, from making any other
distribution on such Significant Subsidiary’s capital stock or other Equity
Interests, from repaying to the Company any loans or advances to such
Significant Subsidiary from the Company or from transferring any of such
Significant Subsidiary’s properties or assets to the Company or any other
subsidiary of the Company.
 
(p)  Each of the Trust, the Company and each of the Company’s subsidiaries holds
all necessary approvals, authorizations, orders, licenses, consents,
registrations, qualifications, certificates and permits (collectively, the
“Governmental Licenses”) of and from Governmental Entities necessary to conduct
its business as now being conducted, and neither the Trust, the Company nor any
of the Company’s subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such Government License, except where the
failure to be so licensed or approved or the receipt of an unfavorable decision,
ruling or finding, would not, singly or in the aggregate, have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity or the failure of such Governmental Licenses
to be in full force and effect, would not, singly or in the aggregate, have a
Material Adverse Effect; and the Company and its subsidiaries are in compliance
with all applicable laws, rules, regulations, judgments, orders, decrees and
consents, except where the failure to be in compliance would not, singly or in
the aggregate, have a Material Adverse Effect.
 
(q)  All of the issued and outstanding Equity Interests of the Company and each
of its Subsidiaries are validly issued, fully paid and non-assessable; all of
the issued and outstanding Equity Interests of each Subsidiary of the Company is
owned by the Company, directly or through Subsidiaries, free and clear of any
Lien, claim or equitable right; and none of the issued and outstanding Equity
Interests of the Company or any subsidiary was issued in violation of any
preemptive or similar rights arising by operation of law, under the charter or
by-laws or similar organizational documents of such entity or under any
agreement to which the Company or any of its Subsidiaries is a party.
 
(r)  Neither the Company nor any of its subsidiaries is (i) in violation of its
respective charter or by-laws or similar organizational documents or (ii) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which the Company or any such
subsidiary is a party or by which it or any of them may be bound or to which any
of the property or assets of any of them is subject, except, in the case of
clause (ii), where such violation or default would not, singly or in the
aggregate, have a Material Adverse Effect.
 
(s)  There is no action, suit or proceeding before or by any Governmental
Entity, arbitrator or court, domestic or foreign, now pending or, to the
knowledge of the Company or the Trust after due inquiry, threatened against or
affecting the Trust or the Company or any of the Company’s subsidiaries, except
for (i) the actions listed on Schedule 2 attached hereto and (ii) such actions,
suits or proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents or have a Material Adverse Effect; and the aggregate of
all pending legal or governmental proceedings to which the Trust or the Company
or any of its subsidiaries is a party or of which any of their respective
properties or assets is subject, including ordinary routine litigation
incidental to the business, are not expected to result in a Material Adverse
Effect.
 
(t)  The accountants of the Company who certified the Financial Statements (as
defined below) are independent public accountants of the Company and its
subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.
 
(u)  The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the fiscal
year ended December 31, 2006 (the “Financial Statements”) and the interim
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries for the quarter ended March 31, 2007 (the “Interim Financial
Statements”) provided to the Purchaser are the most recent available audited and
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles (“GAAP”), the
financial position of the Company and its consolidated subsidiaries, and the
results of operations and changes in financial condition as of the dates and for
the periods therein specified, subject, in the case of Interim Financial
Statements, to year-end adjustments (which are expected to consist solely of
normal recurring adjustments).  Such consolidated financial statements and
schedules have been prepared in accordance with GAAP consistently applied
throughout the periods involved (except as otherwise noted therein).
 
(v)  None of the Trust, the Company nor any of its subsidiaries has any material
liability, whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due, including any liability for
taxes (and there is no past or present fact, situation, circumstance, condition
or other basis for any present or future action, suit, proceeding, hearing,
charge, complaint, claim or demand against the Company or its subsidiaries that
could give rise to any such liability), except for (i) liabilities set forth in
the Financial Statements or the Interim Financial Statements (including the
Notes to such Financial Statements and Interim Financial Statements) and
(ii) normal fluctuations in the amount of the liabilities referred to in
clause (i) above occurring in the ordinary course of business of the Trust, the
Company and all of its subsidiaries since the date of the most recent balance
sheet included in such Financial Statements.
 
(w)  Since the respective dates of the Financial Statements and the Interim
Financial Statements, there has not been (A) any Material Adverse Change or (B)
any dividend or distribution of any kind declared, paid or made by the Company
on any class of its capital stock other than regular dividends on the Company’s
common stock.
 
(x)  The documents of the Company filed with the Commission in accordance with
the Exchange Act, from and including the commencement of the fiscal year covered
by the Company’s most recent Annual Report on Form 10-K, at the time they were
or hereafter are filed by the Company with the Commission (collectively, the
“1934 Act Reports”), complied and will comply in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, at the date of this Purchase
Agreement and on the Closing Date, do not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and other than such
instruments, agreements, contracts and other documents as are filed as exhibits
to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q or
Current Reports on Form 8-K, there are no instruments, agreements, contracts or
documents of a character required to be filed by Item 601 of Regulation S-K
promulgated by the Commission to which the Company or any of its subsidiaries is
a party.  The Company is in compliance with all currently applicable
requirements of the Exchange Act that were added by the Sarbanes-Oxley Act of
2002.
 
(y)  No labor dispute with the employees of the Trust, the Company or any of its
subsidiaries exists or, to the knowledge of the executive officers of the Trust
or the Company, is imminent, except those which would not, singly or in the
aggregate, have a Material Adverse Effect.
 
(z)  No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust or the Company of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Trust and the
Company of the transactions contemplated by the Operative Documents.
 
(aa)  Each of the Trust, the Company and each subsidiary of the Company has good
and marketable title to all of its respective real and personal properties, in
each case free and clear of all Liens and defects, except for those that would
not, singly or in the aggregate, have a Material Adverse Effect; and all of the
leases and subleases under which the Trust, the Company or any subsidiary of the
Company holds properties are in full force and effect, except where the failure
of such leases and subleases to be in full force and effect would not, singly or
in the aggregate, have a Material Adverse Effect, and none of the Trust, the
Company or any subsidiary of the Company has any notice of any claim of any sort
that has been asserted by anyone adverse to the rights of the Trust, the Company
or any subsidiary of the Company under any such leases or subleases, or
affecting or questioning the rights of such entity to the continued possession
of the leased or subleased premises under any such lease or sublease, except for
such claims that would not, singly or in the aggregate, have a Material Adverse
Effect.  Except as set forth on Schedule 3, there are no participation
agreements in existence or currently contemplated between the Company and other
lenders.
 
(bb)  Reserved.
 
(cc)  Commencing with its taxable year ended December 31, 2006, the Company has
been, and upon the completion of the transactions contemplated hereby, the
Company will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Company’s proposed method of operation will enable
it to continue to meet the requirements for qualification and taxation as a REIT
under the Code, and no actions have been taken (or not taken which are required
to be taken) which would cause such qualification to be lost.  The Company
expects to continue to be organized and to operate in a manner so as to qualify
as a REIT in the taxable year ending December 31, 2007 and succeeding taxable
years.
 
(dd)  The Company and each of the Significant Subsidiaries have timely and duly
filed all Tax Returns (as defined below) required to be filed by them, and all
such Tax Returns are true, correct and complete in all material respects.  The
Company and each of the Significant Subsidiaries have timely and duly paid in
full all material Taxes (as defined below) required to be paid by them (whether
or not such amounts are shown as due on any Tax Return).  There are no federal,
state, or other Tax audits or deficiency assessments proposed or pending with
respect to the Company or any of the Significant Subsidiaries, and no such
audits or assessments are threatened.  As used herein, the terms “Tax” or
“Taxes” mean (i) all federal, state, local, and foreign taxes, and other
assessments of a similar nature (whether imposed directly or through
withholding), including any interest, additions to tax, or penalties applicable
thereto, imposed by any Governmental Entity, and (ii) all liabilities in respect
of such amounts arising as a result of being a member of any affiliated,
consolidated, combined, unitary or similar group, as a successor to another
person or by contract.  As used herein, the term “Tax Returns” means all
federal, state, local, and foreign Tax returns, declarations, statements,
reports, schedules, forms, and information returns and any amendments thereto
filed or required to be filed with any Governmental Entity.
 
(ee)  The Trust is not, or will not be within ninety (90) days of the date
hereof, subject to more than a de minimis amount of other taxes, duties or other
governmental charges.  To the knowledge of the Company, there are no rulemaking
or similar proceedings before the U.S. Internal Revenue Service or comparable
federal, state, local or foreign government bodies which involve or affect the
Company or any subsidiary, which, if the subject of an action unfavorable to the
Company or any subsidiary, could result in a Material Adverse Effect on the
Company and the Significant Subsidiaries, taken as a whole.
 
(ff)  The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
and its subsidiaries. The Company and each of its subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(gg)  The Company and the Significant Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts in all material respects as are customary in the businesses in which
they are engaged or propose to engage after giving effect to the transactions
contemplated hereby including but not limited to, real or personal property
owned or leased against theft, damage, destruction, act of vandalism and all
other risks customarily insured against. All policies of insurance and fidelity
or surety bonds insuring the Company or any of the Significant Subsidiaries or
the Company’s or Significant Subsidiaries’ respective businesses, assets,
employees, officers and directors are in full force and effect. The Company and
each of the subsidiaries are in compliance with the terms of such policies and
instruments in all material respects. Neither the Company nor any Significant
Subsidiary has reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect. Within the past twelve
months, neither the Company nor any Significant Subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.  Except as
set forth on Schedule 4, there is no pending action, suit, proceeding or dispute
between the Company and any insurer of the Company.
 
(hh)  None of the Company, any of its subsidiaries or any person acting on
behalf of the Company or any of its subsidiaries including, without limitation,
any director, officer, agent or employee of the Company or any of its
subsidiaries has, directly or indirectly, while acting on behalf of the Company
or any of its subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any other unlawful
payment.
 
(ii)  The information provided by the Company and the Trust pursuant to this
Purchase Agreement and the transactions contemplated hereby does not, as of the
date hereof, and will not as of the Closing Date, contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(jj)  Except as would not, individually or in the aggregate, result in a
Material Adverse Effect, to the Company’s knowledge, (i) the Company and its
subsidiaries have been and are in compliance with applicable Environmental Laws
(as defined below), (ii) none of the Company, any of its subsidiaries or, to the
best of the Company’s knowledge, any other owners of any of the real properties
currently or previously owned, leased or operated by the Company or any of its
subsidiaries (collectively, the “Properties”) at any time or any other party,
has at any time released (as such term is defined in CERCLA (as defined below))
or otherwise disposed of Hazardous Materials (as defined below) on, to, in,
under or from the Properties, (iii) neither the Company nor any of its
subsidiaries has used nor intends to use the Properties or any subsequently
acquired properties, other than in compliance with applicable Environmental
Laws, (iv) neither the Company nor any of its subsidiaries has received any
notice of, or has any knowledge of any occurrence or circumstance which, with
notice or passage of time or both, would give rise to a claim under or pursuant
to any Environmental Law with respect to the Properties, or their respective
assets or arising out of the conduct of the Company or its subsidiaries, (v)
none of the Properties are included or, to the best of the Company’s knowledge,
proposed for inclusion on the National Priorities List issued pursuant to CERCLA
by the United States Environmental Protection Agency or, to the best of the
Company’s knowledge, proposed for inclusion on any similar list or inventory
issued pursuant to any other Environmental Law or issued by any other
Governmental Entity, (vi) none of the Company, any of its subsidiaries or agents
or, to the best of the Company’s knowledge, any other person or entity for whose
conduct any of them is or may be held responsible, has generated, manufactured,
refined, transported, treated, stored, handled, disposed, transferred, produced
or processed any Hazardous Material at any of the Properties, except in
compliance with all applicable Environmental Laws, and has not transported or
arranged for the transport of any Hazardous Material from the Properties to
another property, except in compliance with all applicable Environmental Laws,
(vii) no lien has been imposed on the Properties by any Governmental Entity in
connection with the presence on or off such Property of any Hazardous Material
or with respect to an Environmental Law, and (viii) none of the Company, any of
its subsidiaries or, to the best of the Company’s knowledge, any other person or
entity for whose conduct any of them is or may be held responsible, has entered
into or been subject to any consent decree, compliance order, or administrative
order in connection with an Environmental Law with respect to the Properties or
any facilities or improvements or any operations or activities thereon.
 
(kk)  As used herein, “Hazardous Materials” shall include, without limitation,
any flammable materials, explosives, radioactive materials, hazardous materials,
hazardous substances, hazardous wastes, toxic substances or related materials,
asbestos, petroleum, petroleum products and any hazardous material as defined by
any federal, state or local environmental law, statute, ordinance, rule or
regulation, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C.
§§ 9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as amended,
49 U.S.C. §§ 5101-5127, the Resource Conservation and Recovery Act, as amended,
42 U.S.C. §§ 6901-6992k, the Emergency Planning and Community Right-to-Know Act
of 1986, 42 U.S.C. §§ 11001-11050, the Toxic Substances Control Act, 15 U.S.C.
§§ 2601-2692, the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§§ 136-136y, the Clean Air Act, 42 U.S.C. §§ 7401-7642, the Clean Water Act
(Federal Water Pollution Control Act), 33 U.S.C. §§ 1251-1387, the Safe Drinking
Water Act, 42 U.S.C. §§ 300f-300j-26, and the Occupational Safety and Health
Act, 29 U.S.C. §§ 651-678, and any analogous state laws, as any of the above may
be amended from time to time and in the regulations promulgated pursuant to each
of the foregoing (including environmental statutes and laws not specifically
defined herein) (individually, an “Environmental Law” and collectively, the
“Environmental Laws”) or by any Governmental Entity.
 
5.  Representations and Warranties of the Purchaser.  The Purchaser represents
and warrants to, and agrees with, the Company and the Trust as follows:
 
(a)  The Purchaser is aware that the Preferred Securities have not been and will
not be registered under the Securities Act and may not be offered or sold within
the United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.
 
(b)  The Purchaser is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D under the Securities Act.
 
(c)  Neither the Purchaser, nor any of the Purchaser’s Affiliates, nor any
person acting on the Purchaser’s or any Purchaser’s Affiliate’s behalf has
engaged, or will engage, in any form of “general solicitation or general
advertising” (within the meaning of Regulation D under the Securities Act) in
connection with any offer or sale of the Preferred Securities.
 
(d)  The Purchaser understands and acknowledges that (i) no public market exists
for any of the Preferred Securities and that it is unlikely that a public market
will ever exist for the Securities, (ii) the Purchaser is purchasing the
Preferred Securities for its own account, for investment and not with a view to,
or for offer or sale in connection with, any distribution thereof in violation
of the Securities Act or other applicable securities laws, subject to any
requirement of law that the disposition of its property be at all times within
its control and subject to its ability to resell such Preferred Securities
pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption therefrom or in a transaction not subject thereto, and
the Purchaser agrees to the legends and transfer restrictions applicable to the
Preferred Securities contained in the Indenture, and (iii) the Purchaser has had
the opportunity to ask questions of, and receive answers and request additional
information from, the Company and is aware that it may be required to bear the
economic risk of an investment in the Preferred Securities.
 
(e)  The Purchaser is duly formed, validly existing and in good standing under
the laws of the jurisdiction in which it is organized with all requisite power
and authority to execute, deliver and perform the Operative Documents to which
it is a party, to make the representations and warranties specified herein and
therein and to consummate the transactions contemplated herein.
 
(f)  This Purchase Agreement has been duly authorized, executed and delivered by
the Purchaser and no filing with, or authorization, approval, consent, license,
order registration, qualification or decree of, any governmental body, agency or
court having jurisdiction over the Purchaser, other than those that have been
made or obtained, is necessary or required for the performance by the Purchaser
of its obligations under this Purchase Agreement or to consummate the
transactions contemplated herein.
 
(g)  The Purchaser is a “Qualified Purchaser” as such term is defined in Section
2(a)(51) of the Investment Company Act.
 
6.  Covenants and Agreements of the Company and the Trust.  The Company and the
Trust jointly and severally agree with the Purchaser as follows:
 
(a)  During the period from the date of this Agreement to the Closing Date, the
Company and the Trust shall use their commercially reasonable efforts and take
all action necessary or appropriate to cause their representations and
warranties contained in Section 4 hereof to be true as of the Closing Date,
after giving effect to the transactions contemplated by this Purchase Agreement,
as if made on and as of the Closing Date.
 
(b)  The Company and the Trust will arrange for the qualification of the
Preferred Securities for sale under the laws of such states in the United States
as the Purchaser may designate and will maintain such qualifications in effect
so long as required for the sale of the Preferred Securities to the Purchaser;
provided, that neither the Company nor the Trust will be required to file a
general consent to service of process in any such state.  The Company or the
Trust, as the case may be, will promptly advise the Purchaser of the receipt by
the Company or the Trust, as the case may be, of any notification with respect
to the suspension of the qualification of the Preferred Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose.
 
(c)  Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates to, nor will either of them permit any person acting on its or
their behalf (other than the Purchaser) to, resell any Securities that have been
acquired by any of them, except in compliance with applicable law.
 
(d)  Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, engage in any
“directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.
 
(e)  Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, directly or
indirectly, make offers or sales of any security, or solicit offers to buy any
security, under circumstances that would require the registration of any of the
Securities under the Securities Act.
 
(f)  Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates or any person acting on their behalf to, engage in any form of
“general solicitation or general advertising” (within the meaning of Regulation
D) in connection with any offer or sale of any of the Securities.
 
(g)  So long as any of the Securities are outstanding, (i) the Securities shall
not be listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system and
(ii) neither the Company nor the Trust shall be an open-end investment company,
unit investment trust or face-amount certificate company that is, or is required
to be, registered under Section 8 of the Investment Company Act, and, the
Securities shall otherwise satisfy the eligibility requirements of Rule
144A(d)(3).
 
(h)  Reserved.
 
(i)  Each of the Company and the Trust will, during any period in which it is
not subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
or it is not exempt from such reporting requirements pursuant to and in
compliance with Rule 12g3-2(b) under the Exchange Act, provide to each holder of
the Preferred Securities and to each prospective purchaser (as designated by
such holder) of the Preferred Securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act.  This covenant is intended to be for the
benefit of the Purchaser, the holders of the Securities, and the prospective
purchasers designated by the Purchaser and such holders, from time to time, of
the Securities.
 
(j)  Neither the Company nor the Trust will, until one hundred eighty (180) days
following the Closing Date, without the Purchaser’s prior written consent,
offer, sell, contract to sell, grant any option to purchase or otherwise dispose
of, directly or indirectly, (i) any Preferred Securities or other securities
substantially similar to the Preferred Securities other than as contemplated by
this Purchase Agreement or (ii) any other securities convertible into, or
exercisable or exchangeable for, any Preferred Securities or other securities
substantially similar to the Preferred Securities.
 
(k)  The Company will use its reasonable efforts to meet the requirements to
qualify as a REIT under sections 856 through 860 of the Code, effective for the
taxable year ending December 31, 2007 and succeeding taxable years.
 
(l)  Except to comply with the requirements of applicable law, neither the
Company nor the Trust will identify any of the Indemnified Parties (as defined
below) in a press release or any other public statement without the prior
written consent of such Indemnified Party.
 
(m)  The Purchaser is granted the right under the Indenture and the Trust
Agreement to request the substitution of new notes for all or a portion of the
Junior Subordinated Notes held by the Trust.  The Trust is required under the
terms of the Indenture and the Trust Agreement to accept such newly issued notes
(the “Replacement Notes”) from the Company and surrender a like amount of Junior
Subordinated Notes to the Company.  The Replacement Notes shall bear terms
identical to the Junior Subordinated Notes with the sole exception of interest
payment dates (and corresponding redemption date and maturity date), which will
be specified by the Purchaser.  In no event will the interest payment dates (and
corresponding redemption date and maturity date) on the Replacement Notes vary
by more than sixty (60) calendar days from the original interest payment dates
(and corresponding redemption date and maturity date) under the Junior
Subordinated Notes.  Each of the Company and the Trust acknowledges and agrees
that, to the extent of the principal amount of the Replacement Notes issued to
the Trust under the Indenture, the Purchaser (and each successor to Purchaser’s
interest in the Preferred Securities) will require the Trust to issue a new
series of Preferred Securities having a principal amount related to the
principal amount of the Replacement Notes (the “Replacement Securities”) to
designated holders of Preferred Securities, provided that any such Replacement
Securities, and any distributions from the Trust to the holders of Replacement
Securities, must relate solely to the Trust’s interest in the Replacement Notes
and in no event will the Preferred Securities, other than the Replacement
Securities, share in the returns from any Replacement Notes.  The Replacement
Securities shall have payment dates (and corresponding redemption date and
maturity date) that relate to the Replacement Notes.  Each of the Company and
the Trust agrees to cooperate with all reasonable requests of the Purchaser in
connection with any of the foregoing, provided that no action requested of the
Company or the Trust in connection with such cooperation shall materially
increase the obligations or materially decrease the rights of the Company
pursuant to such documents.  The Purchaser shall pay the Sellers’ reasonable
expenses incurred in fulfilling their obligations pursuant to this paragraph.
 
7.  Payment of Expenses.  The Company, as depositor of the Trust, agrees to pay
all costs and expenses incident to the performance of the obligations of the
Company and the Trust under this Purchase Agreement, whether or not the
transactions contemplated herein are consummated or this Purchase Agreement is
terminated, including all costs and expenses incident to (i) the authorization,
issuance, sale and delivery of the Preferred Securities and any taxes payable in
connection therewith; (ii) the fees and expenses of qualifying the Preferred
Securities under the securities laws of the several jurisdictions as provided in
Section 6(b); (iii) the fees and expenses of the counsel, the accountants and
any other experts or advisors retained by the Company or the Trust; (iv) the
fees and all reasonable expenses of the Property Trustee, the Delaware Trustee,
the Indenture Trustee and any other trustee or paying agent appointed under the
Operative Documents, including the fees and disbursements of counsel for such
trustees, which fees shall not exceed a $2,000 acceptance fee, $3,500 for the
fees and expenses of Richards, Layton & Finger, P.A., special Delaware counsel
retained by the Delaware Trustee in connection with the Closing, and $4,000 in
administrative fees annually; (v) $50,000 for the fees and expenses of Thelen
Reid Brown Raysman & Steiner, LLP, special counsel retained by Taberna Capital
Management, LLC; and (vi) a due diligence fee in an amount equal to $12,500
payable to Taberna Securities, LLC.
 
If the sale of the Preferred Securities provided for in this Purchase Agreement
is not consummated because any condition set forth in Section 3 hereof to be
satisfied by either the Company or the Trust is not satisfied, because this
Purchase Agreement is terminated pursuant to Section 9 or because of any
failure, refusal or inability on the part of the Company or the Trust to perform
all obligations and satisfy all conditions on its part to be performed or
satisfied hereunder other than by reason of a default by the Purchaser, the
Company will reimburse the Purchaser upon demand for all reasonable
out-of-pocket expenses (including the fees and expenses of each of the
Purchaser’s counsel specified in subparagraphs (iv) and (v) of the immediately
preceding paragraph) that shall have been incurred by the Purchaser in
connection with the proposed purchase and sale of the Preferred Securities.  The
Company shall not in any event be liable to the Purchaser for the loss of
anticipated profits from the transactions contemplated by this Purchase
Agreement.
 
8.  Indemnification.  (a)  The Sellers agree, jointly and severally, to
indemnify and hold harmless the Purchaser, the Purchaser’s affiliates, Taberna
Capital Management, LLC, Taberna Securities, LLC, and their respective
affiliates and successors and assigns (collectively, the “Indemnified Parties”)
each person, if any, who controls any of the Indemnified Parties within the
meaning of the Securities Act or the Exchange Act, and the Indemnified Parties’
respective directors, officers, employees and agents against any losses, claims,
damages or liabilities, joint or several, to which the Indemnified Parties may
become subject, under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or the law of any other
jurisdiction, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon third-party claims relating
to (i) any untrue statement or alleged untrue statement of a material fact
contained in any information provided by the Company, (ii) any omission or
alleged omission to state any material fact required to be stated or necessary
to make the statements contained in any information provided by the Company and
the Trust, in light of the circumstances under which they were made, not
misleading, or (iii) the breach or alleged breach of any representation,
warranty or agreement of either Seller contained herein; provided, that neither
the Company nor the Trust shall be liable to the Indemnified Parties in any such
case to the extent that any such loss, claim, damages or liability arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company or to the Trust, as
the case may be, by such Indemnified Party specifically for use
therein.  Sellers agree, jointly and severally, to reimburse the Indemnified
Parties for any legal or other expenses reasonably incurred by the Indemnified
Parties in connection with investigating or defending any such loss, claim,
damage or liability or action.  This indemnity agreement will be in addition to
any liability that any of the Sellers may otherwise have.
 
(b)  The Company agrees to indemnify the Trust against all loss, liability,
claim, damage and expense whatsoever due from the Trust under paragraph (a)
above.  The Company, as indemnitor, shall have authority over and control the
defense of all such indemnified matters.
 
(c)  Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under this Section 8 unless and to
the extent that such failure results in the forfeiture by the indemnifying party
of material rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any Indemnified Party other than the
indemnification obligation provided above.  The Sellers shall be entitled to
appoint counsel to represent the Indemnified Party in any action for which
indemnification is sought, which counsel shall be reasonably acceptable to the
Indemnified Party.  Notwithstanding the foregoing, the Indemnified Party shall
have the right to employ its own counsel in any action for which indemnification
is sought, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (x) the employment of such counsel shall have been
authorized in writing by the indemnifying party in connection with the defense
of such action, (y) the indemnifying party shall not have employed counsel to
have charge of the defense of such action within a reasonable time after notice
of commencement of the action or (z) such Indemnified Party shall have
reasonably concluded that there may be defenses available to it that are
different from or additional to those available to the indemnifying party (in
which case the indemnifying party shall not have the right to direct the defense
of such action on behalf of the Indemnified Party), in any of which events such
fees and expenses shall be borne by the indemnifying party.  An indemnifying
party may participate at its own expense in the defense of any such action;
provided, that counsel to the indemnifying party shall not (except with the
consent of the Indemnified Party) also be counsel to the Indemnified Party.  In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all Indemnified Parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, unless representation of both
parties by the same counsel would be inappropriate due to an actual or potential
conflict (based upon the advice of outside counsel to the Indemnified
Party).  An indemnifying party will not, without the prior written consent of
the Indemnified Parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Parties are actual or potential parties to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.
 
9.  Termination; Representations and Indemnities to Survive.  This Purchase
Agreement shall be subject to termination in the absolute discretion of the
Purchaser, by notice given to the Company and the Trust prior to delivery of and
payment for the Preferred Securities, if prior to such time (i) a downgrading
shall have occurred in the rating accorded the Company’s debt securities or
preferred stock by any “nationally recognized statistical rating organization,”
as that term is used by the Commission in Rule 15c3-1(c)(2)(vi)(F) under the
Exchange Act, or such organization shall have publicly announced that it has
under surveillance or review, with possible negative implications, its rating of
the Company’s debt securities or preferred stock, (ii) the Trust shall be unable
to sell and deliver to the Purchaser at least $28,125,000 stated liquidation
value of Preferred Securities, (iii) a suspension or material limitation in
trading in securities generally shall have occurred on the New York Stock
Exchange, (iv) a suspension or material limitation in trading in any of the
Company’s securities shall have occurred on the exchange or quotation system
upon which the Company’ securities are traded, if any, (v) a general moratorium
on commercial business activities shall have been declared either by federal or
Maryland, Nevada or New York authorities or (vi) there shall have occurred any
outbreak or escalation of hostilities, or declaration by the United States of a
national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the Purchaser’s judgment,
impracticable or inadvisable to proceed with the offering or delivery of the
Preferred Securities.  The respective agreements, representations, warranties,
indemnities and other statements of the Company and the Trust or their
respective officers or trustees and of the Purchaser set forth in or made
pursuant to this Purchase Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Purchaser, the
Company or the Trust or any of the their respective officers, directors,
trustees or controlling persons, and will survive delivery of and payment for
the Preferred Securities.  The provisions of Sections 7 and 8 shall survive the
termination or cancellation of this Purchase Agreement.
 
10.  Amendments.  This Purchase Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
by each of the parties hereto.
 
11.  Notices.  All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Purchaser, will be mailed, delivered by
hand or courier or sent by facsimile and confirmed to the Purchaser c/o Taberna
Capital Management, LLC, 450 Park Avenue, 11th Floor, New York, New York 10022,
Attention: Michael A. Fralin, Facsimile: (212) 735-1499; with a copy to Thelen
Reid Brown Raysman & Steiner, LLP, Attention: Sarah Hewitt, Esq., Facsimile:
(212) 603-2001 or other address as the Purchaser shall designate for such
purpose in a notice to the Company and the Trust; and if sent to the Company or
the Trust, will be mailed, delivered by hand or courier or sent by facsimile and
confirmed to it at Vestin Realty Mortgage II, Inc., 8379 West Sunset Road, Las
Vegas, Nevada 89113, Attention: Michael V. Shustek, Chief Executive Officer,
Facsimile: (702) 362-4767; with a copy to Morrison & Foerster LLP,
Attention: Hillel Cohn, Esq., Morrison & Foerster LLP, 555 West Fifth Street,
Suite 3500, Los Angeles, California 90013, Facsimile: (213) 892-5454.
 
12.  Successors and Assigns.  This Purchase Agreement will inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns.  Nothing expressed or mentioned in this Purchase Agreement is
intended or shall be construed to give any person other than the parties hereto
and the affiliates, directors, officers, employees, agents and controlling
persons referred to in Section 8 hereof and their successors, assigns, heirs and
legal representatives, any right or obligation hereunder.  None of the rights or
obligations of the Company or the Trust under this Purchase Agreement may be
assigned, whether by operation of law or otherwise, without the Purchaser’s
prior written consent.  The rights and obligations of the Purchaser under this
Purchase Agreement may be assigned by the Purchaser without the Company’s or the
Trust’s consent; provided that the assignee assumes the obligations of the
Purchaser under this Purchase Agreement.
 
13.  Applicable Law.  THIS PURCHASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).
 
14.  Submission To Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST
ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS PURCHASE AGREEMENT
MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR
THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY
EXECUTION AND DELIVERY OF THIS PURCHASE AGREEMENT, EACH PARTY ACCEPTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS PURCHASE AGREEMENT.
 
15.  Counterparts and Facsimile.  This Purchase Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.  This Purchase Agreement may be executed
by any one or more of the parties hereto by facsimile.
 
16.  Entire Agreement.  This Purchase Agreement and the documents referred to
herein constitute the entire agreement among the parties pertaining to the
subject matter hereof and no party shall be liable or bound to any other party
in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.
 
[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Purchase Agreement has been entered into as of the date
first written above.
 
Vestin Realty Mortgage II, Inc.
 
By:           
Name:
Title:
 
Vestin II Capital Trust I
 
By:          Vestin Realty Mortgage II, Inc.
 
By:           
Name:
Title:
 

 
 

--------------------------------------------------------------------------------

 

Bear, Stearns & Co. Inc.
 
By:           
Name:
Title:
 

 
 

--------------------------------------------------------------------------------

 
      
        SCHEDULE 1      
    

List of Significant Subsidiaries
 





 
 

--------------------------------------------------------------------------------

 
      
        SCHEDULE 2      
    

Litigation Matters


Vestin Realty Mortgage II


VRM II is a defendant in an action filed in 2006 in Superior Court for San Diego
County, California.  (Genton v. Vestin Realty Mortgage II, Inc., et al.)  The
action is a purported class action on behalf of all members of Vestin Fund II
who did not vote in favor of the conversion of Vestin Fund II into a REIT by
means of a merger with VRM II.  The action alleges among other things breach of
contract and elder abuse.  Plaintiffs allege that they should have been afforded
appraisal rights in connection with the merger with VRM II.  The action is in
the pleading stage.


VRM II is a defendant in an action filed in 2006 by 88 separate plaintiffs in
the District Court for Clark County, Nevada.  (Klaas et al. v. Vestin Mortgage,
Inc. et al.)  The plaintiffs allege, among other things, that the defendants
breached contractual obligations and fiduciary duties and made false and
misleading statements in connection with the merger of Vestin Fund II into VRM
II.  The plaintiffs allege that they should have been provided appraisal rights
in connection with such merger.  The action is in the pleading stage.


VRM II is a plaintiff and cross-defendant in an action filed in state court in
Hawaii in 2006. In the action, VRM II alleges that the State of Hawaii illegally
blocked the lenders' right to foreclose upon and take title to collateral
securing a defaulted loan (Rightstar) by inappropriately attaching conditions to
the licenses needed to operate the mortuaries and cemeteries constituting the
collateral.  The State of Hawaii counter-sued, alleging that VRM II and its
affiliates improperly influenced the Rightstar trustees to invest in VRM
II.  The case is in early stages of motion practice and discovery.


Vestin Realty Mortgage I


VRM I is a defendant in an action filed in 2007 in Superior Court for San Diego
County, California (Halpern et al. v. Vestin Realty Mortgage I, Inc., et
al.)  The action is a purported class action on behalf of all members of Vestin
Fund I who did not vote in favor of the conversion of Vestin Fund I into a REIT
by means of a merger with VRM I.  The action alleges among other things breach
of contract and elder abuse.  Plaintiffs allege that they should have been
afforded appraisal rights in connection with the merger of Vestin Fund I with
VRM I.  The action is in the pleading stage.


VRM I is a defendant in an action filed in 2007 by 25 separate plaintiffs in the
District Court for Clark County, Nevada.  (Spectrum Capital LLC, et al. v.
Vestin Mortgage, Inc., et al.)  The plaintiffs allege, among other things, that
the defendants breached contractual obligations and fiduciary dutites and made
false and misleading statements in connection with the merger of Vestin Fund I
into VRM I.  The plaintiffs allege that they should have been provided appraisal
rights in connection with such merger.  The action is in the pleading stage.


VRM I is a plaintiff in an action filed in Hawaii in 2006.  In the action, VRM I
alleges that the State of Hawaii illegally blocked the lenders' right to
foreclose upon and take title to collateral securing a defaulted loan
(Rightstar) by inappropriately attaching conditions to the licenses needed to
operate the mortuaries and cemeteries constituting the collateral.  The State of
Hawaii filed a counter-suit against certain plaintiffs, but not against VRM
I.  The action is in early stages of motion practice and discovery.


VRM I is a defendant in an amended complaint filed in state court in Nevada by
Desert Land LLC alleging improper transfers of $1.6 Million to VRM I with an
intent to defraud Desert Land.  The complaint is substantially the same as a
matter brought by Desert Land in federal court which was dismissed by the Ninth
Circuit Court of Appeals.

 
 

--------------------------------------------------------------------------------

 
      
        SCHEDULE 3      
    

Participation Agreements


As of the date of this Purchase Agreement, the Company may potentially enter
into (i) a participation agreement with the Royal Bank America in the amount of
approximately U.S. $30,000,000; (ii) a revolving line of credit with Flagstar
Bank in the amount of approximately U.S. $30,000,000 and (iii) a participation
agreement or other financing arrangement with Temecula Valley Bank, the amount
of which is still under negotiation.

 
 

--------------------------------------------------------------------------------

 
      
        SCHEDULE 4      
    



Disputes with Insurers


There is a pending dispute with respect to coverage of costs of defense in a
matter that has been resolved between the Company and a particular insurance
company.  While a demand letter for approximately U.S. $200,000 was sent to such
insurance company on behalf of the Company in April 2007, no formal litigation
regarding such dispute has been filed as of the date of this Purchase Agreement.



 
 

--------------------------------------------------------------------------------

 
      
        ANNEX A-I-A      
    

[Form of opinion to be furnished by Morrison & Foerster LLP]
 


 

      
        A-I-      
    
 
 

--------------------------------------------------------------------------------

 
      
        ANNEX A-I-B      
    

 [Form REIT opinion to be provided by TaxGroup]
 


 


 

      
        A-I-      
    
 
 

--------------------------------------------------------------------------------

 

VESTIN REALTY MORTGAGE II, INC.
 
REIT BACK-UP OFFICER’S CERTIFICATE
 
[Form to be provided by TaxGroup]
 

      
        A-I-      
    
 
 

--------------------------------------------------------------------------------

 
      
        ANNEX A-II      
    

Pursuant to Section 3(c) of the Purchase Agreement, the Company shall provide an
Officers’ Certificate, to the effect that:
 
[Form of Officers’ Certificate to be provided by the Company]

      
        A-II-      
    
 
 

--------------------------------------------------------------------------------

 
      
        ANNEX B      
    

Pursuant to Section 3(d) of the Purchase Agreement, Thelen Reid Brown Raysman &
Steiner, LLP shall deliver an opinion to the effect that:
 
(i)  the Trust will be classified for U.S. federal income tax purposes as a
grantor trust and not as an association or a publicly traded partnership taxable
as a corporation; and
 
(ii)  for U.S. federal income tax purposes, the Junior Subordinated Notes will
constitute indebtedness of the Company.
 
In rendering such opinions, such counsel may (A) state that its opinion is
limited to the federal laws of the United States and (B) rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.
 

      
        B-      
    
 
 

--------------------------------------------------------------------------------

 
      
        ANNEX C      
    

Pursuant to Section 3(e) of the Purchase Agreement, Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, shall deliver an
opinion to the effect that:
 
(i)  the Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, and all filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made;
 
(ii)  under the Delaware Statutory Trust Act and the Trust Agreement, the Trust
has the trust power and authority (A) to own property and conduct its business,
all as described in the Trust Agreement, (B) to execute and deliver, and to
perform its obligations under, each of the Purchase Agreement, the Common
Securities Subscription Agreement, the Junior Subordinated Note Purchase
Agreement and the Preferred Securities and the Common Securities and (C) to
purchase and hold the Junior Subordinated Notes;
 
(iii)  under the Delaware Statutory Trust Act, the certificate attached to the
Trust Agreement as Exhibit C is an appropriate form of certificate to evidence
ownership of the Preferred Securities; the Preferred Securities have been duly
authorized by the Trust Agreement and, when issued and delivered against payment
of the consideration as set forth in the Purchase Agreement, the Preferred
Securities will be validly issued and (subject to the qualifications set forth
in this paragraph) fully paid and nonassessable and will represent undivided
beneficial interests in the assets of the Trust; the holders of the Preferred
Securities will be entitled to the benefits of the Trust Agreement and, as
beneficial owners of the Trust, will be entitled to the same limitation of
personal liability extended to stockholders of private corporations for profit
organized under the General Corporation Law of the State of Delaware; and such
counsel may note that the holders of the Preferred Securities may be obligated,
pursuant to the Trust Agreement, to (A) provide indemnity and/or security in
connection with and pay taxes or governmental charges arising from transfers or
exchanges of Preferred Securities certificates and the issuance of replacement
Preferred Securities certificates and (B) provide security or indemnity in
connection with requests of or directions to the Property Trustee to exercise
its rights and remedies under the Trust Agreement;
 
(iv)  the Common Securities have been duly authorized by the Trust Agreement
and, when issued and delivered by the Trust to the Company against payment
therefor as described in the Trust Agreement and the Common Securities
Subscription Agreement, will be validly issued and fully paid and will represent
undivided beneficial interests in the assets of the Trust entitled to the
benefits of the Trust Agreement;
 
(v)  under the Delaware Statutory Trust Act and the Trust Agreement, the
issuance of the Preferred Securities and the Common Securities is not subject to
preemptive or other similar rights;
 
(vi)  under the Delaware Statutory Trust Act and the Trust Agreement, the
execution and delivery by the Trust of the Purchase Agreement, the Common
Securities Subscription Agreement and the Junior Subordinated Note Purchase
Agreement, and the performance by the Trust of its obligations thereunder, have
been duly authorized by all necessary trust action on the part of the Trust;
 
(vii)  the Trust Agreement constitutes a legal, valid and binding obligation of
the Company and the Trustees, and is enforceable against the Company and the
Trustees, in accordance with its terms, subject, as to enforcement, to the
effect upon the Trust Agreement of (i) bankruptcy, insolvency, moratorium,
receivership, reorganization, liquidation, fraudulent conveyance or transfer and
other similar laws relating to or affecting the rights and remedies of creditors
generally, (ii) principles of equity, including applicable law relating to
fiduciary duties (regardless of whether considered and applied in a proceeding
in equity or at law), and (iii) the effect of applicable public policy on the
enforceability of provisions relating to indemnification or contribution;
 
(viii)  the issuance and sale by the Trust of the Preferred Securities and the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution, delivery and performance by the Trust of the Purchase Agreement,
the Common Securities Subscription Agreement and the Junior Subordinated Note
Purchase Agreement, the consummation by the Trust of the transactions
contemplated by the Purchase Agreement and compliance by the Trust with its
obligations thereunder do not violate (i) any of the provisions of the
Certificate of Trust or the Amended and Restated Trust Agreement or (ii) any
applicable Delaware law, rule or regulation;
 
(ix)  no filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Delaware court or Delaware
Governmental Entity or Delaware agency is necessary or required solely in
connection with the issuance and sale by the Trust of the Common Securities or
the Preferred Securities, the purchase by the Trust of the Junior Subordinated
Notes, the execution, delivery and performance by the Trust of the Purchase
Agreement, the Common Securities Subscription Agreement and the Junior
Subordinated Note Purchase Agreement, the consummation by the Trust of the
transactions contemplated by the Purchase Agreement and compliance by the Trust
with its obligations thereunder; and
 
(x)  the holders of the Preferred Securities (other than those holders who
reside or are domiciled in the State of Delaware) will have no liability for
income taxes imposed by the State of Delaware solely as a result of their
participation in the Trust and the Trust will not be liable for any income tax
imposed by the State of Delaware.
 
In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware, (B) rely as to matters of fact, to
the extent deemed proper, on certificates of responsible officers of the Company
and public officials and (C) take customary assumptions and exceptions as to
enforceability and other matters.
 

      
        C-      
    
 
 

--------------------------------------------------------------------------------

 
      
        ANNEX D      
    

Pursuant to Section 3(f) of the Purchase Agreement, Richards, Layton & Finger,
P.A., counsel for the Delaware Trustee, shall deliver an opinion to the effect
that:
 
(i)  The Bank of New York (Delaware) (the “Delaware Trustee”) is duly
incorporated and validly existing as a banking corporation under the laws of the
State of Delaware;
 
(ii)  The Delaware Trustee has the corporate power and authority to execute,
deliver and perform its obligations under, and has taken all necessary corporate
action to authorize the execution, delivery and performance of, the Trust
Agreement and to consummate the transactions contemplated thereby;
 
(iii)  The Trust Agreement has been duly authorized, executed and delivered by
the Delaware Trustee and constitutes a legal, valid and binding obligation of
the Delaware Trustee, and is enforceable against the Delaware Trustee, in
accordance with its terms subject, as to enforcement, to the effect upon the
Trust Agreement of (i) applicable bankruptcy, insolvency, reorganization,
moratorium, receivership, fraudulent conveyance or transfer and similar laws
relating to or affecting the rights and remedies of creditors generally, (ii)
principles of equity, including applicable law relating to fiduciary duties
(regardless of whether considered and applied in a proceeding in equity or at
law), and (iii) the effect of applicable public policy on the enforceability of
provisions relating to indemnification or contribution;
 
(iv)  The execution, delivery and performance by the Delaware Trustee of the
Trust Agreement do not conflict with or result in a violation of (A) the
articles of association or by-laws of the Delaware Trustee or (B) any law or
regulation of the State of Delaware or the United States of America governing
the trust powers of the Delaware Trustee or, to our knowledge, without
independent investigation, of any indenture, mortgage, bank credit agreement,
note or bond purchase agreement, long-term lease, license or other agreement or
instrument to which the Delaware Trustee is a party or by which it is bound or,
to our knowledge, without independent investigation, of any judgment or order
applicable to the Delaware Trustee; and
 
(v)  No approval, authorization or other action by, or filing with, any
governmental authority of the State of Delaware or the United States of America
governing the trust powers of the Delaware Trustee is required in connection
with the execution and delivery by the Delaware Trustee of the Trust Agreement
or the performance by the Delaware Trustee of its obligations thereunder, except
for the filing of the Certificate of Trust with the Secretary of State of the
State of Delaware, which Certificate of Trust has been filed with the Secretary
of State of the State of Delaware.
 
In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and the federal laws of the
United States governing the trust powers of the Delaware Trustee, (B) rely as to
matters of fact, to the extent deemed proper, on certificates of responsible
officers of the Company and public officials and (C) take customary assumptions
and exceptions.
 

      
        D-      
    
 
 

--------------------------------------------------------------------------------

 

Pursuant to Section 3(g) of the Purchase Agreement, Gardere Wynne Sewell LLP,
special counsel for the Property Trustee and the Indenture Trustee, shall
deliver an opinion to the effect that:
 
(i)  The Bank of New York Trust Company, National Association (the “Bank”) is a
national banking association with trust powers, duly and validly existing under
the laws of the United States of America, with corporate power and authority to
execute, deliver and perform its obligations under the Indenture and to
authenticate and deliver the Securities, and is duly eligible and qualified to
act as Trustee under the Indenture pursuant to Section 6.1 thereof and as
Property Trustee under the Trust Agreement pursuant to Section 8.2
thereof.  (The Indenture and the Trust Agreement are each, an “Agreement” and
together, the “Agreements”).
 
(ii)  Each Agreement has been duly authorized, executed and delivered by the
Bank and constitutes the valid and binding obligation of the Bank, enforceable
against it in accordance with its terms except (A) as may be limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law and (B) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
 
(iii)  Neither the execution or delivery by the Bank of the Agreements, the
authentication and delivery of the Preferred Securities (as defined in the Trust
Agreement) and junior subordinated notes (issued under the Indenture, and
together with the Preferred Securities, the “Securities”) by the Trustee
pursuant to the terms of the Agreements, nor the performance by the Bank of its
obligations under the Agreements (A) requires the consent or approval of, the
giving of notice to or the registration or filing with, any governmental
authority or agency under any existing law of the United States of America
governing the banking or trust powers of the Bank or (B) violates or conflicts
with the Articles of Association or By-laws of the Bank or any law or regulation
of the State of New York or the United States of America governing the banking
or trust powers of the Bank.
 
(iv)  The Securities have been authenticated and delivered by a duly authorized
officer of the Bank.
 
In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the laws of the United States
of America, (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of The Bank of New York Trust Company,
National Association, the Company and public officials, and (C) make customary
assumptions and exceptions as to enforceability and other matters.
 

      
        E-      
    
 
 

--------------------------------------------------------------------------------

 




      
        E-      
    
 
 

--------------------------------------------------------------------------------

 

 